DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 12/03/2020.
Claims 1-20 are newly amended.
Claims 1-20 are currently pending and have been examined. 

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections- 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the second merchant" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, line 2 will be treated to recite “a second merchant”.
Claim 13 recites the limitation "the second merchant" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, line 7 will be treated to recite “a second merchant”.









Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udumudi (US 2016/0019628 A1) in view of Yancey (US 2018/0075515 A1), and further in view of Varma (US 2020/0082459 A1).
Claim 1, Udumudi discloses a method performed by a transaction system comprising one or more hardware processors for merchant-side tracking of customer selections, the method comprising: 
receiving, at a transaction system via a user list script on a merchant webpage of a first merchant, a user selection of a product representation displayed on a user interface (UI) of a user device (see “programming language used may include … JavaScript” in ¶ [0041]; ¶ [0046]; see “the browser instance 30 can check if the user 12 has any items in any merchant website 84 saved and not purchased” in ¶ [0070]); 
updating a user list with the user selection, the user list associated with the generic user representation of the user (see “guest user” and “update the database 68 of inventoried products for purchase as well as the universal shopping cart 94” in ¶ [0070]; ¶ [0071]); 
determining, based on a type of an identifier associated with the user of the user device, to use the generic user representation with the user list (see “guest user” in ¶ [0070]; see “The user 12 may also choose the type of checkout as either a guest” and “When the user 12 checkouts as a guest, then the web browser 26 can use the hidden instances to log out the user 12 from the merchant website” in ¶ [0074]); 
selecting, based on the generic user representation, an anonymous user flow type, the anonymous user flow type associating the user device with the user list independently of associating the user with the first merchant (see “the universal shopping cart 94 are not part of any of the plurality of merchant websites 80” in ¶ [0051]; see “check if the user 12 
receiving, at the transaction system associated with the user list, the identifier associated with the user device (see “the system 10 can check to verify if the user 12 has entered the merchant website credentials at the online mall website 60” in ¶ [0069]);
determining the user list for the user device based on the identifier (see “once the user 12 logs into the online mall website 60, the browser instance 30 can check if the user 12 has any items in any merchant website 84 saved and not purchased” in ¶ [0070]); and 
enable the user list with the merchant webpage to be rebuilt on the merchant webpage for the first merchant or an additional merchant webpage for an additional merchant (see “some merchant websites show the shipping options in the cart screen” in ¶ [0060]; see “the HBI 34 can … relog in with the credentials retrieved from the data store 24.  The HBI 24 may … update the merchant website cart 88” and “Subsequently, based on the merchant website checkout page design, the HBI 34 may complete the details, such as shipping address … and populate the details in the checkout screen 58” in ¶ [0073]).

Udumudi does not disclose:
an anonymous user flow type for tracking a user of the user device as an anonymous user of the merchant webpage.

an anonymous user flow type for tracking a user of the user device as an anonymous user of the merchant webpage (¶ [0054] of Yancey).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Udumudi to include tracking the user as an anonymous user of the merchant page as taught by Yancey.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the anonymous tracking of Yancey so that the retailer and the user can both benefit from the shopping experience without the user needing to do anything more than enter a short URL into a the browser of their user device (Yancey: ¶ [0044]).
The combination of Udumudi in view of Yancey does not disclose:
providing a selectable interface component for a cart recovery UI that enables the user list with the merchant webpage to be rebuilt on the merchant webpage for the first merchant or an additional merchant webpage for an additional merchant.
However, Varma [Symbol font/0x2D]which like Udumudi is related to an online platform for conducting purchases at multiple merchants[Symbol font/0x2D] teaches:
providing a selectable interface component for a cart recovery UI that enables the user list with the merchant webpage to be rebuilt on the merchant webpage for the first merchant or an additional merchant webpage for an additional merchant (see “In response, the buyer may be presented with another GUI (not shown in FIG. 3) to confirm authorization for the payment service to send the orders for the items to the respective merchants” in ¶ [0060]; see “As one example, selecting the virtual control 430 or 432 may cause the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Udumudi in view of Yancey to include the selectable interface component of Varma.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method of Udumudi in view of Yancey to include the selectable interface component of Varma in order to provide a persistent virtual cart that persists no matter how many different merchant sites the buyer visits (Varma: ¶ [0019]).

Claim 2, the combination of Udumudi in view of Yancey, and further in view of Varma teaches the method of claim 1.  Udumudi further discloses:
determining, based on an identifying user selection, a user association with the user list (see “The user 12 may also choose the type of checkout as either a guest or as a registered merchant website user” in ¶ [0073]- [0074]; ¶ [0080]-[0081]); 
in response to determining the user association, selecting an identified user flow type for tracking the user as an identified user of the merchant webpage (see “If “yes”, the operation can proceed to store a cookie in the browser at a block 326, and then may proceed to refresh the universal shopping cart” in ¶ [0086]-[0087]; ¶ [0100]); and 
in response to using the identified user flow type, providing a cookie to the user device for user identification and associating the user with the first merchant (see “the web browser 26 may store the credentials in a cookie to be provided to the server of the merchant website 84 over the internet” in ¶ [0080]; see “If “yes”, the operation can 

Claim 4, the combination of Udumudi in view of Yancey, and further in view of Varma teaches the method of claim 1.  Udumudi further discloses:   
determining, based on an identifying user selection, a user association with the user list (see “once the user 12 logs into the online mall website 60, the browser instance 20 can check if the user 12 has any items in any merchant website 84 saved and not purchased” in ¶ [0070]; see “The user 12 may also choose the type of checkout as either a guest or as a registered merchant website user” in ¶ [0074]; ¶ [0096]; Fig. 12); 
in response to determining the user association, generating a cart based on the user list (“Placing the order allows the system to make the purchases on behalf of the user at the websites of Merchant 1” in ¶ [0067]); and
submitting the cart to the first merchant, wherein the cart is submitted independent of the user authenticating at the first  merchant for associating the cart and a user account at the transaction system that updates the user list with an account at the merchant webpage (see “Placing the order allows the system to make the purchases on behalf of the user at the websites of Merchant 1” in ¶ [0067]; see “If so, an HBI 31 can … update the database 68 of inventoried products for purchase as well as the universal shopping cart 94 in the sidebar 90” in ¶ [0070]).

Claim 5, the combination of Udumudi in view of Yancey, and further in view of Varma teaches the method of claim 4. Udumudi further discloses, comprising: 
determining a second merchant is associated with the user list, wherein the user list comprises the user selection for a product at the first merchant and another user selection for another product at the second merchant (see “information from the first merchant website 84 and information from the second merchant website 100 regarding selections made by a user” in ¶ [0067]; see Cart in Fig. 5); 
generating a second cart based on the user list (“Placing the order allows the system to make the purchases on behalf of the user at the websites of … Merchant 2” in ¶ [0067]); and 
submitting the cart to the second merchant (see “Each merchant summary may also provide a button 198 to independently modify a cart along with a check-box 200 to save the cart and checkout later” in ¶ [0067]; see “The browser program uses one HBI for each merchant store for performing checkout and navigates to the merchant cart screen, and fills all the details like shipping address … and completes the order processing at the merchant website” in ¶ [0097]).

Claim 6, the combination of Udumudi in view of Yancey, and further in view of Varma teaches the method of claim 1.  Udumudi further discloses, further comprising: 
receiving, via another user script on another merchant webpage, another user selection of another product representation displayed on the UI of the user device (see “Typically, the user may select additional merchant websites by selecting the button 140 to shop at more merchant websites, with selected products being added to the inventory in the universal shopping cart 94” in ¶ [0066]); 
updating the user list with the another user selection (¶ [0066]); and 
determining, based on the anonymous user flow type and on receiving the another user selection, a recognized user flow type that associates the user, without user authentication, with the merchant webpage and the another merchant (see “the sidebar 90 and the universal shopping cart 94 are viewed by the user 12 while navigating to the plurality of merchant websites 80” in ¶ [0051]; ¶ [0059]; Fig. 5).

Claim 7, the combination of Udumudi in view of Yancey, and further in view of Varma teaches the method of claim 1.  Udumudi further discloses:  
wherein the updating the user list is performed at the transaction system that uses a separate user authentication from the merchant webpage (see “with selected products being added to the inventory in the universal shopping cart 94” in ¶ [0066]; see “Unless the user 12 has already registered and thus has different credentials to log in to merchant website 84” in ¶ [0069]), 
wherein the user list is maintained by the transaction system for the user independent of a user login to the merchant webpage (see “universal shopping cart 94” in ¶ [0070]; ¶ [0082]).
Udumudi does not disclose the following limitation, however Yancey teaches:
wherein the user list is further maintained by the transaction system for the user independently of the user login to the transaction system (¶ [0054] of Yancey).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user list of Udumudi to include the independent user list as taught by Yancey.  One of ordinary skill in the art before the effective filing date would 

Claim 8, the combination of Udumudi in view of Yancey, and further in view of Varma teaches the method of claim 1.  Udumudi further discloses:  
onboarding the first merchant onto the transaction system that maintains user lists for users that anonymously access the merchant webpage (¶ [0009]; see “efficient addition of merchant websites into a list of merchant websites supported by the online mall website” in ¶ [0056]),
wherein the transaction system enables a user log-in to the transaction system to associate the user list with a user account of the transaction system independently of a login at the first merchant. (see “display a universal shopping cart 94 in a sidebar 90 on the monitor while viewing the merchant website 84 that is separate from the merchant shopping cart 88” in ¶ [0082]; ¶ [0085]).




Claim 9, the combination of Udumudi in view of Yancey, and further in view of Varma teaches the method of claim 1.  Udumudi does not disclose the following limitation, however Yancey teaches:
wherein the identifier comprises a digital fingerprint associated with the user that is stored at a transaction system that maintains the user list (see “device identifier in the cookie” in ¶ [0042]; ¶ [0054] of Yancey).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the identifier of Udumudi in view of Yancey, and further in view of Varma to include the digital fingerprint of Yancey.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the identifier to include the digital fingerprint of Yancey so that the retailer and the user can both benefit from the shopping experience without the user needing to do anything more than enter a short URL into a the browser of their user device (Yancey: ¶ [0044]).

Claim 10, the combination of Udumudi in view of Yancey, and further in view of Varma teaches the method of claim 1.  Udumudi does not disclose the following limitation, however Yancey teaches:
wherein the identifier comprises a token associated with the user that is stored at the user device, wherein the token is independent of a user login into the transaction system, wherein the token is independent of another user login into the merchant webpage (see “The collection itself can be stored at the server in association with a device identifier in the cookie” in ¶ [0042]; ¶ [0044] of Yancey).


Claim 11, Udumudi discloses a system comprising: 
a non-transitory memory storing instructions (see “memory 22” in ¶ [0082]); and a
processor configured to execute the instructions to cause the system to (see “data processing device 14” in ¶ [0082]): 
receive, via a user list script on a merchant webpage of a first merchant, a user selection of a product representation displayed on a user interface (UI) of a user device (see “programming language used may include … JavaScript” in ¶ [0041]; ¶ [0046]; see “the browser instance 30 can check if the user 12 has any items in any merchant website 84 saved and not purchased” in ¶ [0070]); 
update a user list with the user selection, the user list associated with a generic user representation for an anonymous user flow type, the anonymous user flow type associating the user device with the user list independently of associating the user with the first merchant (see “the universal shopping cart 94 are not part of any of the plurality of merchant websites 80” in ¶ [0051]; see “guest user” and 
determine, based on determining a user association of the user with the user list, a selection of an identified user flow type for tracking the user as an identified user of the merchant webpage (see “If no merchant website log in details are available, the next tasks are performed as a guest user” and “If the online mall website 60 does not store the merchant website credentials, the online mall website 60 can provide a screen to a user 12 to complete the registration at the merchant website 84 and store the merchant log on credentials” in ¶ [0073]; ¶ [0080]-[0081]); 
associate, using a user identifier based on the selection of the identified user flow type, a user account at the system with the user at the user device (¶ [0051]; see “store the merchant log on credentials in the database 68” in ¶ [0073]; see “are the user selected credentials saved … If “yes”, the operation can proceed to store a cookie in the browser at block 326” in ¶ [0086]);
receive, at the system associated with the user list, a user login to the user account using at least the user identifier (see “the system 10 can check for the merchant website credentials at the database 68 if the user 12 is logged into the online mall website 60.  By default the credentials stored at the online mall website 60 may be used for merchant website 84” in ¶ [0069]);
determine the user list for the user account based on the user login (see “once the user 12 logs into the online mall website 60, the browser instance 30 can check if the user 12 has any items in any merchant website 84 saved and not purchased” in ¶ [0070]); and 
enable the user list with the merchant webpage to be rebuilt on the merchant webpage for the first merchant or an additional merchant webpage for an additional merchant (see “some merchant websites show the shipping options in the cart screen” in ¶ [0060]; see “the HBI 34 can … relog in with the credentials retrieved from the data store 24.  The HBI 24 may … update the merchant website cart 88” and “Subsequently, based on the merchant website checkout page design, the HBI 34 may complete the details, such as shipping address … and populate the details in the checkout screen 58” in ¶ [0073]).
Udumudi does not disclose:
an anonymous user flow type for tracking a user of the user device as an anonymous user of the merchant webpage
However, Yancey [Symbol font/0x2D]which like Udumudi relates to tracking users’ online actions[Symbol font/0x2D] teaches:
an anonymous user flow type for tracking a user of the user device as an anonymous user of the merchant webpage (¶ [0054] of Yancey).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Udumudi to include tracking the user as an anonymous user of the merchant page as taught by Yancey.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the anonymous tracking of Yancey so that the retailer and the user can both benefit from the shopping experience without the user needing to do anything more than enter a short URL into a the browser of their user device (Yancey: ¶ [0044]).
The combination of Udumudi in view of Yancey does not disclose:
providing a selectable interface component for a cart recovery UI that enables the user list with the merchant webpage to be rebuilt on the merchant webpage for the first merchant or an additional merchant webpage for an additional merchant.
However, Varma [Symbol font/0x2D]which like Udumudi is related to an online platform for conducting purchases at multiple merchants[Symbol font/0x2D] teaches:
providing a selectable interface component for a cart recovery UI that enables the user list with the merchant webpage to be rebuilt on the merchant webpage for the first merchant or an additional merchant webpage for an additional merchant (see “In response, the buyer may be presented with another GUI (not shown in FIG. 3) to confirm authorization for the payment service to send the orders for the items to the respective merchants” in ¶ [0060]; see “As one example, selecting the virtual control 430 or 432 may cause the buyer application to navigate to the respective merchant site to enable the buyer to edit the order, such as for changing an attribute of the item, e.g., color, flavor, size, etc., or a quantity of the item” in ¶ [0064] of Varma)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Udumudi in view of Yancey to include the selectable interface component of Varma.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system of Udumudi in view of Yancey to include the selectable interface component of Varma in order to provide a persistent virtual cart that persists no matter how many different merchant sites the buyer visits (Varma: ¶ [0019]).

Claim 13, the combination of Udumudi in view of Yancey, and further in view of Varma teaches the system of claim 11.  Udumudi further discloses, wherein executing the instructions further causes the system to: 
in response to determining the user association, generate a cart based on the user list, the cart for submission at the first merchant, wherein the cart is submitted independent of the user authenticating at the first merchant for associating the cart with an account at the merchant webpage (see “Placing the order allows the system to make the purchases on behalf of the user at the websites of Merchant 1 and Merchant 2” in ¶ [0067]; see “If so, an HBI 31 can … update the database 68 of inventoried products for purchase as well as the universal shopping cart 94 in the sidebar 90” in ¶ [0070]);
determine a second merchant is associated with the user list, wherein the user list comprises the user selection for a product at the first merchant and another user selection for another product at the second merchant (see “information from the first merchant website 84 and information from the second merchant website 100 regarding selections made by a user” in ¶ [0067]; see Cart in Fig. 5); 
generate a second cart based on the user list (“Placing the order allows the system to make the purchases on behalf of the user at the websites of … Merchant 2” in ¶ [0067]); and 
submit the cart to the second merchant (see “Each merchant summary may also provide a button 198 to independently modify a cart along with a check-box 200 to save the cart and checkout later” in ¶ [0067]; see “The browser program uses one HBI for each merchant store for performing checkout and navigates to the merchant cart screen, and 

Claim 14, the combination of Udumudi in view of Yancey, and further in view of Varma teaches the system of claim 11.  Udumudi further discloses:
wherein updating of the user list is by the system using a separate user authentication from an authentication performed by the merchant webpage (see “with selected products being added to the inventory in the universal shopping cart 94” in ¶ [0066]; see “Unless the user 12 has already registered and thus has different credentials to log in to merchant website 84” in ¶ [0069]),
wherein the user list is maintained by the transaction system for the user independently of user login to the merchant webpage (see “universal shopping cart 94” in ¶ [0070]; ¶ [0082]).
Udumudi does not disclose the following limitation, however Yancey teaches:
wherein the user list is further maintained by the transaction system for the user independently of the user login to the transaction system (¶ [0054] of Yancey).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user list of Udumudi to include the independent user list as taught by Yancey.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Udumudi to include the independent user list of Yancey so that the retailer and the user can both benefit from the shopping experience without the user needing to do anything more than enter a short URL into a the browser of their user device (Yancey: ¶ [0044]).
Claim 15, the combination of Udumudi in view of Yancey, and further in view of Varma teaches the system of claim 11.  Udumudi further discloses, wherein executing the instructions further causes the system to:  
onboard the first merchant onto the system that maintains user lists for users that anonymously access the merchant webpage (¶ [0009]; see “efficient addition of merchant websites into a list of merchant websites supported by the online mall website” in ¶ [0056]),
wherein the system enables the user login to the system to associate the user list with a user account of the transaction system independently of a login at the first merchant. (see “display a universal shopping cart 94 in a sidebar 90 on the monitor while viewing the merchant website 84 that is separate from the merchant shopping cart 88” in ¶ [0082]; ¶ [0085]).

Claims 16 and 18-20 are directed to a computer-readable media.  Claims 16 and 18-20 recite limitations that are parallel in nature as those addressed above for claims 1, 4-5, and 7 which are directed towards a method.  Claim(s) 16 and 18-20 are therefore rejected for the same reasons as set forth above for claims 1, 4-5, and 7.

	Claim 17 is dependent from claim 16, and recites limitations similar to parallel claim 2.  However, claim 16 recites “dropping a cookie”, which Udumudi discloses in ¶ [0086].  Claim(s) 17 is therefore rejected for the same reasons as set forth above for claim 2.  



Response to Arguments
Applicant’s arguments filed 12/03/2020, with respect to 35 USC § 112(b) and claims 1-10, have been fully considered and are persuasive.  The previous 112(b) rejections of claims 1-20 has been withdrawn.  Claim 5 however, remains rejected under 112(b) for antecedent issues introduced in the amendments.
Applicant’s arguments filed 12/03/2020, with respect to 35 USC § 103 and claims 1-2, 4-11, and 13-20, have been fully considered but are moot under new grounds of rejection relying on Varma (US 2020/0082459 A1) to teach: providing a selectable interface component for a cart recovery UI that enables the user list with the merchant webpage to be rebuilt on the merchant webpage for the first merchant or an additional merchant webpage for an additional merchant, as explained in the rejection above.  Therefore the Examiner is maintaining the 103 rejection of independent claims 1, 11, and 16; and subsequently, dependent claims 2, 4-10, 13-15, and 17-20.
Dependent claims 3 and 12 have been indicated as allowable over the art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Isaacson (US 2017/0246000 A1) describes a multi-site shopping cart.
NPL Ref U (Entertainment Close-Up) describes an online marketplace where one can buy from multiple retailers through one shopping cart and checkout process.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/RESHA DESAI/Primary Examiner, Art Unit 3625